DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/16.2021, in which, claims 1-12, are pending. Claims 1, 11 and 12  are independent. Claims 2-10, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 17.  For examination purpose, the claim is interpreted as aa apparatus claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi et al., (USPAP 2016/0119500).





Referring to claim 1, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), comprising: at least one memory that stores instructions; ([MFP 100 includes a ROM (Read Only Memory) 11 for storing a program executed by CPU 10] see 0042]); and
 at least one processor ([server 400 with CPU 40]) that executes the instructions to perform: ([referring to FIG. 3, server 400 includes a CPU 40 for controlling the entire apparatus, server 400 includes a ROM 41 for storing programs and various pieces of information that are executed by CPU 40] see 0043]), generating a difference image based on a first image corresponding to a result of reading a printed matter and an electronic document which is a source from which the printed matter is generated; (the processor of the MFP generates a second additional image showing a difference between the document and a document before revision of the document] see 0008-0009]);
 based on the difference image, identifying an instruction relating to a revision additionally written on the printed matter and a character string to be subjected to the revision in the electronic document; ([as shown in FIG. 13B, onto a character string “BBBBBBBBB” included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string “DDDDDDDDD” and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]); and
 performing a particular process on the electronic document  ([CPU 10 of MFP100] based on the instruction relating to the revision and the character string ([fig 13A and 13B]) to be subjected to the revision, ([0116] the operation shown in the flow chart in fig 17 is implemented by CPU 10 of MFP 100 reading the program stored in ROM 11 and executing the program, and causing each function in FIG. 15 to be performed]).

Referring to claim 2, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the particular process is a process of revising the electronic document based on the instruction relating to the revision and the character string to be subjected to the revision, ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]).

Referring to claim 3, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the particular process is a process of adding, as revision information for the electronic document, a content of the instruction relating to the revision to the electronic document based on the instruction relating to the revision and the character string to be subjected to the revision. ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]).

Referring to claim 4, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the electronic document is an electronic document described in a particular application format, and the particular process is a process of adding, as a revision history, a content of the instruction relating to the revision to the electronic document described in the particular application format based on the instruction relating to the revision and the character string to be subjected to the revision, ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string “and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]).

Referring to claim 5, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the particular process further includes a process in which a clip image indicating a content of an instruction relating to the revision is added as revision information for the electronic document based on the difference image, (the processor of the MFP generates a second additional image showing a difference between the document and a document before revision of the document] see 0008-0009]).

Referring to claim 6, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the difference image is generated based on a difference between the first image and a second image corresponding to a result of rendering the electronic document. ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]).

Referring to claim 7, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the electronic document serving as the printing source from which the printed matter is generated is identified based on a result of analysis of a partial image corresponding to a particular area of the printed matter in the first image, (the processor of the MFP generates a second additional image showing a difference between the document and a document before revision of the document] see 0008-0009]).


Referring to claim 8, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the electronic document serving as the printing source from which the printed matter is generated is identified based on at least one of a character string indicating a URL or a directory path described in the first image, or a result of analysis on bar code information, ([MFP 100 replaces the confidential region in the designated document with a marker image, and then prints it, see 0063]).

Referring to claim 9, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the electronic document is an electronic document written in a particular markup language, ([0011], the processor is further configured to print the marker image to replace an image in the designated region of the document with the printed marker image]).

Referring to claim 10, Taniguchi teaches an information processing apparatus ([Referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), wherein the at least one processor executes the instructions to further perform,(the processor of the MFP generates a second additional image showing a difference between the document and a document before revision of the document] see 0008-0009]), identifying, from character strings included in the electronic document, a candidate for a character string identical to the character string to be subjected to the revision; ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]); and
 displaying the identified candidate for the character string in a mode different from a mode in which the other character strings are displayed according to a format of a markup language of the electronic document, (the processor of the MFP generates a second additional image showing a difference between the document and a document before revision of the document] see 0008-0009] see also 0048-0049]).

Referring to claim 11, Taniguchi teaches an information processing method ([referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), comprising: generating a difference image based on a first image corresponding to a result of reading a printed matter and an electronic document serving as a printing source from which the printed matter is generated; ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A]), based on the difference image, identifying an instruction relating to a revision additionally written on the printed matter and a character string to be subjected to the revision in the electronic document; ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string “DDDDDDDDD” and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]);  and
 performing a particular process on the electronic document based on the instruction relating to the revision and the character string to be subjected to the revision, ([0116] the operation shown in the flow chart in fig 17 is implemented by CPU 10 of MFP 100 reading the program stored in ROM 11 and executing the program, and causing each function in FIG. 15 to be performed]).

Referring to claim 12, Taniguchi teaches a non-transitory computer readable storage medium storing a program for causing a processor of an information processing apparatus to perform: ([referring to FIG. 1, the system includes an MFP (Multi-Functional Peripheral) 100 as an example of an image processing apparatus] see 0042-0043]), generating a difference image based on a first image corresponding to a result of reading a printed matter and an electronic document serving as a printing source from which the printed matter is generated, based on the difference image, identifying an instruction relating to a revision additionally written on the printed matter and a character string to be subjected to the revision in the electronic document; ([as shown in FIG. 13B, onto a character string included in the document of the second revised edition (ver. 2) shown in FIG. 13A and corresponding to a difference from the document of the fourth revised edition (ver. 4) that is the latest version, an image 74 showing a character string  and corresponding to the second additional image associated with the third revised edition is added] see 0095-0096]); and
 performing a particular process on the electronic document based on the instruction relating to the revision and the character string to be subjected to the revision, ([0116] the operation shown in the flow chart in fig 17 is implemented by CPU 10 of MFP 100 reading the program stored in ROM 11 and executing the program, and causing each function in FIG. 15 to be performed]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677